carol diane gray petitioner v commissioner of internal revenue respondent docket no 27849-09l filed date r issued and mailed to p a notice_of_determination con- cerning collection actions under sec_6320 and or with respect to unpaid income taxes for and on date the notice determined that a proposed lien and levy should be sustained although p had requested relief under sec_6015 for the years in issue at her hearing the notice was silent with respect thereto petitioner had previously requested sec_6015 relief for the same years and received a final_determination with respect thereto in for which she did not file a petition for review by this court within days the notice_of_determination also stated that with respect to p’s request for interest abatement it had been determined that p was not eligible under sec_6404 for any abatement of interest p’s petition seeking review of the notice_of_determination was received and filed by the court on date the envelope containing the petition bore a legible u s postmark of date r moved to dismiss for lack of jurisdiction on the ground that the petition was untimely held we lack jurisdiction under sec_6330 to review the determination concerning the collection actions because the petition was not filed within days of the deter- mination as required by sec_6330 held further further proceedings are necessary to deter- mine whether we have jurisdiction under sec_6015 to determine the appropriate relief available to petitioner under sec_6015 held further the petition is timely for purposes of our jurisdiction under sec_6404 to review whether the failure to abate interest was an abuse_of_discretion as it was filed less than days after the notice_of_determination was mailed to p carol diane gray pro_se brett saltzman for respondent this case was previously consolidated for purposes of disposition with the cases at docket nos 3260-08l and 27850-09l concerning review of collection actions with respect to certain other taxable years of petitioner pursuant to orders entered on the date of this opinion the consolidation is eliminated and the cases at docket nos 3260-08l and 27850-09l are dismissed for lack of jurisdiction verdate 0ct jun jkt po frm fmt sfmt v files gray sheila united_states tax_court reports opinion gale judge the petition in this case seeks review of a notice_of_determination concerning collection action s under sec_6320 and or issued by respondent’s office of appeals appeals in the notice_of_determination appeals determined both to sustain the proposed collection actions a lien and a levy and to reject petitioner’s request for an abatement of interest the notice_of_determination was mailed on date the envelope containing the petition bears a u s postal service usps postmark of date the petition was received by the court and filed on date respondent has moved to dismiss for lack of jurisdiction on the ground that the petition was untimely we must decide whether the petition was timely with respect to our review of a collection action pursuant to sec_6330 and if not whether we have jurisdiction pursuant to sec_6015 or sec_6404 to review the determination with respect to spousal relief or interest abatement we hold that the petition was untimely with respect to our review pursuant to sec_6330 of appeals’ determina- tion to proceed with both collection actions accordingly we shall grant respondent’s motion to dismiss for lack of juris- diction insofar as the collection actions that are the subject of the notice_of_determination are concerned the record developed thus does not establish whether we have jurisdic- tion pursuant to sec_6015 to determine the appropriate relief available to petitioner under sec_6015 we shall therefore deny respondent’s motion insofar as petitioner’s claim for sec_6015 relief is concerned however we fur- ther hold that the notice_of_determination contains a final_determination not to abate interest consequently the peti- tion constitutes a timely request for review pursuant to sec_6404 of appeals’ determination not to abate interest respondent’s motion will therefore be denied with respect to petitioner’s request for review of the failure to abate interest unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct jun jkt po frm fmt sfmt v files gray sheila gray v commissioner background the following has been stipulated or is not in dispute peti- tioner resided in illinois when she filed her petition on date appeals issued and sent to petitioner by certified mail a notice_of_determination concerning collection action s under sec_6320 and or con- cerning a lien and a levy to collect unpaid income taxes for and the notice_of_determination rejected any collection alternatives and sustained the lien and levy the notice_of_determination also analyzed peti- tioner’s request for abatement of tax interest and additions to tax on the basis of substantiation of certain business_expenses petitioner submitted the notice_of_determination abated a portion of the tax for and in addition in the description of issues petitioner raised the notice of deter- mination acknowledged that petitioner had submitted a request for interest and penalty abatement as part of her cdp hearing while your case was pending in appeals you also submitted a request for abatement of interest and pen- alties after summarizing the grounds she had advanced for interest and penalty abatement the notice_of_determination concluded that petitioner had shown reasonable_cause and that the additions to tax for all years would be abated with respect to interest abatement the notice_of_determination stated a review of your request for abatement shows that there is no basis for interest abatement based on the criteria shown in sec_6404 and that it was determined that the conditions of sec_6404 with regard to abatement of interest were not met petitioner filed a petition in this court in which she checked the box indicating that she was disputing a notice_of_determination concerning collection action and attached the notice_of_determination the envelope that contained the petition bore a usps postmark of date the petition was received and filed by the court on date the petition disputed the notice_of_determination and among the reasons for the dispute cited an internal revenue on date the settlement officer who conducted petitioner’s sec_6330 hearing issued her a separate letter stating that the additions to tax under sec_6651 and had been abated in full verdate 0ct jun jkt po frm fmt sfmt v files gray sheila united_states tax_court reports service irs employee’s erroneous representation to peti- tioner that she owed no income_tax for her taxable years respondent subsequently filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 30-day period prescribed by sec_6320 and sec_6330 for appealing determinations concerning collection actions petitioner objected the court conducted a hearing on the motion and the parties filed briefs thereafter jurisdiction generally discussion the tax_court is a court of limited jurisdiction sec_7442 and may exercise jurisdiction only to the extent expressly authorized by congress 127_tc_109 81_tc_879 questions of jurisdiction are funda- mental and whenever it appears that this court may lack jurisdiction that question must be addressed 35_tc_177 we have jurisdiction to determine whether we have jurisdiction stewart v commissioner t c pincite estate of young v commissioner t c pincite 69_tc_999 all claims in a petition should be broadly construed so as to do substantial justice and a petition filed by a pro_se liti- gant should be liberally construed see rule d 404_us_519 lukovsky v commissioner tcmemo_2010_117 med practice solutions llc v commissioner tcmemo_2009_214 swope v commis- sioner tcmemo_1990_82 accordingly we must consider whether the petition liberally construed sets out a claim over which we have jurisdiction jurisdiction to review the collection action determination it is a straightforward proposition that the petition sought to invoke our jurisdiction under sec_6330 to review the determinations in the notice_of_determination to proceed with collection petitioner checked the box on the petition indicating that she was disputing a notice_of_determination concerning collection action and attached the notice of verdate 0ct jun jkt po frm fmt sfmt v files gray sheila gray v commissioner determination the notice_of_determination notes that peti- tioner sought a hearing under sec_6320 and sec_6330 and states a determination to proceed with two collection actions a lien and a levy the problem for petitioner is that an appeal of a collection determination under sec_6330 must be made within days of a determination the notice_of_determination is dated date and was sent by certified mail to petitioner on that date thirty days thereafter was date which was a sunday pursuant to sec_7503 the last day for filing an appeal of the collection determination was therefore the next day monday date which was not a legal_holiday the petition was received by the court and filed on date although under sec_7502 the date of a legible usps postmark is treated as the date of delivery when actual delivery occurs beyond the date required for filing see eg 572_f2d_212 9th cir aff ’g tcmemo_1976_383 sec_301_7502-1 proced admin regs sec_7502 does not help petitioner here because the usps postmark on the envelope containing the petition is date our jurisdiction to review a collection action determination under sec_6330 depends upon the issuance of a valid notice_of_determination and a timely petition for review 117_tc_159 the day period provided in sec_6330 for the filing of a petition for review is jurisdictional and cannot be extended this court must dismiss for lack of jurisdiction any case in which a petition for review is deemed filed more than days after the notice_of_determination is issued 115_tc_114 since the petition was not filed or treated as filed within the statutorily pre- scribed period we lack jurisdiction to review the determina- tion to proceed with the collection actions in the notice_of_determination petitioner’s contentions petitioner contends that she had days to appeal the notice_of_determination because it included determinations modifying the underlying tax_liabilities for in peti- tioner’s view because her underlying tax_liabilities were verdate 0ct jun jkt po frm fmt sfmt v files gray sheila united_states tax_court reports addressed in the notice_of_determination she is entitled to the same 90-day period to appeal the determination as is generally allowed for the filing of a petition for redetermina- tion of a deficiency pursuant to sec_6213 petitioner is mistaken the statutory scheme of sec_6330 clearly contemplates that the underlying tax_liability may be challenged in designated circumstances in a sec_6330 proceeding and requires the determination to consider such a challenge when properly made see sec_6330 b however the statute does not distinguish between determinations where the underlying tax_liability is properly at issue and those where it is not the same 30-day period to appeal the determination applies across the board see sec_6330 petitioner also argues that because the notice determined that the additions to tax for should be abated and the settlement officer issued a separate letter notifying her of the abatement on date she ha sec_30 days from the date of the separate letter to appeal the notice of deter- mination petitioner’s contention is meritless in contrast to the case of interest abatement determinations sec_6404 confers no stand-alone jurisdiction on the tax_court to review the commissioner’s determinations to abate penalties see sec_6404 however the court’s jurisdiction under sec_6330 to review determinations concerning a taxpayer’s underlying tax_liability does reach a determination to abate a penalty where the penalty forms part of the underlying tax_liability see 115_tc_329 that jurisdiction is dependent upon the penalty’s forming a part of the unpaid tax that the commissioner is seeking to collect see 126_tc_1 chocallo v commissioner tcmemo_2004_152 respondent’s determinations concerning petitioner’s liability for the sec_6651 and additions to tax for insofar as the additions affected the proposed collection actions were made in the notice_of_determination under sec_6330 issued on date by contrast the pen- alty letter of date makes no reference to sec_6330 or to any collection action consequently the penalty the date letter would appear to have been issued in compliance with the inter- verdate 0ct jun jkt po frm fmt sfmt v files gray sheila gray v commissioner letter cannot reasonably be construed to constitute a deter- mination regarding a collection action that would confer jurisdiction on this court under sec_6330 if appealed within days see lunsford v commissioner t c pincite our jurisdiction under sec_6330 is established when there is a written notice that embodies a determina- tion to proceed with the collection_of_taxes and a timely filed petition jurisdiction under sec_6015 petitioner also contends that she requested spousal relief under sec_6015 during her sec_6330 hearing entitling her to days rather than days from the mailing of the notice_of_determination to petition the tax_court for review see 119_tc_191 holding that a petition seeking review of a denial of spousal relief in a sec_6330 proceeding is timely if filed within the period provided in sec_6015 the notice of deter- mination is silent with respect to any spousal relief claim however on the basis of a case activity record which peti- tioner has submitted to the court the authenticity of which respondent does not dispute we are satisfied that petitioner requested sec_6015 relief with respect to the years in issue the case activity record states the taxpayer wants to be determined an innocent spouse for her innocent spouse request was denied and she has exhausted her appeal rights in raymond v commissioner t c pincite the tax- payer had raised a spousal defense in a sec_6330 hearing and the notice_of_determination included a determination that the taxpayer was not entitled to relief under sec_6015 in those circumstances we held that the petition filed more than days after the issuance of the notice of deter- mination was nonetheless timely for purposes of conferring jurisdiction on this court to determine the appropriate relief under sec_6015 because it had been filed within days nal revenue manual’s directive that appeals issue a closing letter to the taxpayer when a pen- alty abatement request has been granted in full see internal_revenue_manual pt date even if the penalty letter were somehow construed as a determination concerning a collec- tion action we would lack jurisdiction due to mootness as the taxes ie the additions to tax that are the subject of the letter were abated and respondent is not seeking to collect them see 126_tc_1 verdate 0ct jun jkt po frm fmt sfmt v files gray sheila united_states tax_court reports of the mailing of the notice_of_determination the timeliness of the petition insofar as it seeks review of the administra- tive denial of sec_6015 relief is therefore dependent upon sec_6015 here petitioner raised a spousal defense at her sec_6330 hearing but the notice_of_determination is silent with respect thereto the petition can be reasonably construed as alleging a spousal defense given the silence of the notice_of_determination the petition may be timely for jurisdictional purposes under sec_6015 which authorizes a petition and confers jurisdiction on this court where a request for equitable relief under sec_6015 has been made and there has been no final_determination with respect to the request within six months however petitioner admits in her opening brief that she previously sought sec_6015 relief with respect to the years through that she received a final_determination with respect thereto in and that she did not petition for tax_court review of that determination the entry in the case activity record previously quoted likewise suggests that the appeals officer was aware of the previous denial sec_1_6015-5 income_tax regs generally pro- vides that a requesting spouse is entitled to only one final administrative determination of relief under sec_6015 for a given assessment unless the requesting spouse’s status as married to or cohabiting with the nonrequesting spouse changes between the first and second request for relief in 130_tc_248 we held that a second request for sec_6015 relief from an under- payment that was essentially duplicative of an earlier request for which a final_determination had been issued did not confer this court under sec_6015 we expressly reserved ruling however on the question of whether a second request for relief that is based jurisdiction on we note that the secretary adheres to the same position in the regulations see sec_301_6330-1 q a-f2 proced admin regs the petition alleges that errors in the returns filed for the years in issue were attributable to incorrect information given to the accountant by my ex-spouse we construe the petition filed by a pro_se litigant broadly see rule d 404_us_519 lukovsky v commissioner tcmemo_2010_117 as no deficiency had been asserted against her but instead the tax for each year in issue was reported as due but not paid petitioner was eligible to request equitable relief under sec_6015 at her sec_6330 hearing but she was not eligible to elect the application of sec_6015 or c see sec_6015 121_tc_73 verdate 0ct jun jkt po frm fmt sfmt v files gray sheila gray v commissioner on grounds or facts sufficiently dissimilar from those under- lying the first request for relief might revive the right to peti- tion for review by this court barnes v commissioner t c pincite n respondent’s motion to dismiss does not address the fact that petitioner raised a spousal defense at her sec_6330 hearing the motion simply contends that the petition is untimely because it was not filed within the 30-day period provided in sec_6330 without taking into account raymond barnes or sec_1_6015-5 income_tax regs on the basis of the record developed thus far we are unable to determine whether the claim for relief petitioner raised at her sec_6330 hearing is sufficiently dissimilar from the claim for which she received a final_determination in that we would have jurisdiction over the former not- withstanding the holding in barnes because we have juris- diction to determine whether we have jurisdiction we con- clude that respondent’s motion to dismiss must be denied insofar as it concerns petitioner’s claim for relief under sec_6015 for the years through further pro- ceedings are necessary to determine whether jurisdiction exists jurisdiction under sec_6404 because we lack jurisdiction under sec_6330 and our jurisdiction under sec_6015 is uncertain we con- sider whether the petition states an independent claim for jurisdiction under sec_6404 petitioner argues that because she requested an abatement of interest under sec_6404 with respect to years through she ha sec_180 days under sec_6404 from the mailing of the deter- mination denying abatement to appeal it respondent con- tends that the fact that a taxpayer raises the issue of interest abatement during her cdp hearing is irrelevant to the true nature of the proceeding that is as a sec_6330 proceeding in which a determination must be appealed within days final_determination not to abate interest we consider first respondent’s preliminary argument that there was no determination as to abatement of interest verdate 0ct jun jkt po frm fmt sfmt v files gray sheila united_states tax_court reports made within the cdp hearing or without it and that petitioner was never issued a notice_of_determination or notice of disallowance in connection with an interest abate- ment proceeding we disagree the notice_of_determination issued to petitioner in connection with her sec_6330 hearing states a review of your request for abatement shows that there is no basis for interest abatement based on the criteria shown in sec_6404 and that it was determined that the conditions of sec_6404 with regard to the abatement of interest were not met the notice_of_determination satisfies us that petitioner made a request for interest abatement under sec_6404 during her sec_6330 hearing and that appeals made a determination to deny it to the extent respondent may be suggesting that there was no determination denying interest abatement because it did not occur in connection with a stand-alone request for interest abatement under sec_6404 or because it was not made on a letter final_determination letter for fully disallowing an interest abatement claim his contention is meritless our jurisdiction to review denials of sec_6404 interest abatement requests made in sec_6330 pro- ceedings is well established see katz v commissioner t c pincite kuykendall v commissioner tcmemo_2008_277 joye v commissioner tcmemo_2002_14 regarding the form in which the determination was made as we recently observed in 135_tc_70 the name or label of a document does not control whether the document constitutes a determination our jurisdiction is established when the commissioner issues a written notice that embodies a determination see also lunsford v commissioner t c pincite this principle is well illustrated in 119_tc_252 where we held that a decision letter issued in connec- tion with an equivalent_hearing provided pursuant to sec_301_6330-1 q a-c7 proced admin regs was a determination conferring jurisdiction on this court notwith- standing that the decision letter purported not to do so here the notice_of_determination was written and embodied a determination that petitioner was not entitled to any interest abatement under sec_6404 the notice fairly indicates that the settlement officer gave consider- verdate 0ct jun jkt po frm fmt sfmt v files gray sheila gray v commissioner ation to whether it would be appropriate to abate an assess- ment of interest 110_tc_20 respondent has not suggested any basis for con- cluding that the determination was not intended to resolve petitioner’s request for interest abatement or was not final as required in sec_6404 and we see none accord- ingly we conclude that the notice_of_determination embodied a final_determination not to abate interest as contemplated in sec_6404 independent jurisdiction under sec_6404 because petitioner requested an abatement of interest in connection with her sec_6330 hearing the notice of deter- mination included a determination not to abate interest under sec_6404 and the petition seeks our review of that determination we conclude that the notice and petition confer jurisdiction under sec_6404 that is independent of sec_6330 see rule d 571_f3d_215 2d cir vacating and remanding tcmemo_2006_273 kaufman v commissioner tcmemo_2010_89 insofar as the petition seeks review under sec_6404 of the failure to abate interest it is timely for jurisdictional purposes because it was filed within days of the final_determination not to abate interest see sec_6404 cf raymond v commissioner t c pincite timeliness of petition filed after sec_6330 proceeding insofar as it seeks review of denial of sec_6015 relief is dependent upon sec_6015 we follow the principle applied in raymond since the claim under sec_6404 like a claim under sec_6015 carries a more specific grant of jurisdiction for tax_court review than that provided in sec_6330 the more specific grant of jurisdiction con- trols the timeliness of the petition as to the sec_6404 claim we therefore hold that the petition is timely for pur- poses of conferring jurisdiction on this court pursuant to sec_6404 to determine whether the failure to abate interest with respect to petitioner’s taxable years was an abuse_of_discretion verdate 0ct jun jkt po frm fmt sfmt v files gray sheila united_states tax_court reports conclusion we shall grant respondent’s motion to dismiss for lack of jurisdiction insofar as review of the collection actions in the notice_of_determination is concerned accordingly the collec- tion actions at issue may proceed we shall deny respond- ent’s motion insofar as the petition seeks our determination of the appropriate relief available under sec_6015 and our review of the determination not to abate interest further proceedings are necessary to decide whether we have juris- diction under sec_6015 whether petitioner may maintain an action under sec_6404 and if so whether the determination not to abate was an abuse_of_discretion to reflect the foregoing an appropriate order will be issued f respondent’s motion addresses the timeliness of the petition and has not challenged peti- tioner’s satisfaction of the so-called net_worth requirements of sec_6404 as referenced in sec_7430 see estate of kunze v commissioner tcmemo_1999_344 aff ’d 233_f3d_948 7th cir verdate 0ct jun jkt po frm fmt sfmt v files gray sheila
